Citation Nr: 0528567	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to service-connected 
irritable bowel syndrome.

2.  Entitlement to service connection for Barrett's 
esophagus, to include as secondary to service-connected 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 2002 rating decision 
denied the veteran's claim, and he perfected a timely appeal.

The veteran testified at a Video Teleconference Hearing in 
July 2005.  A transcript of the hearing testimony is 
associated with the claims file.

The veteran submitted additional evidence at the hearing, for 
which he waived initial RO consideration.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence of record does not show gastroesophageal 
disease or Barrett's esophagus to have been caused or made 
worse by active military service or to be causally connected 
to the service-connected irritable bowel syndrome.




CONCLUSIONS OF LAW

1.  Gastroesophageal disease was not incurred in or 
aggravated by active service, nor is it proximately due to, 
the result of, or aggravated by, the service-connected 
irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  Barrett's esophagus was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by, the service-connected irritable bowel 
syndrome.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a June 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for entitlement to service 
connection for Barrett's esophagus, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and of 
the need to advise VA of or submit any further evidence that 
pertains to the claim.  Further, a July 2002 RO letter 
specifically informed him to submit evidence which showed his 
Barrett's esophagus was related to his irritable bowel 
syndrome.  

With respect to the claim for entitlement to service 
connection for gastroesophageal reflux disease, the Board 
finds that the June and July 2002 letters sufficiently 
notified the veteran regarding that claim as well.  The 
veteran himself has acknowledged the interrelationship 
between his Barrett's esophagus and gastroesophageal reflux 
disease, and he reasonably could conclude that such evidence 
as described in the June 2002 letter was also warranted for 
that claim.  Moreover, the veteran submitted evidence 
regarding a nexus between gastroesophageal reflux disease and 
irritable bowel syndrome, indicating a clear understanding of 
the evidence required.  In addition, the issue of service 
connection for gastroesophageal reflux disease  was referred 
to the RO by a February 2002 Board decision, which included a 
detailed VCAA analysis.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2003 Statement of the 
Case (SOC), and March 2005 Supplemental Statements of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any defect in the notice was cured 
by actual knowledge on the part of the veteran, and no 
prejudice exists in adjudication of both claims on the 
merits.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, to include a report and 
materials from his private provider.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the veteran.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).


Factual background

The veteran related at the hearing that the basis of his 
claim for service connection for gastroesophageal disease on 
a direct basis is that he manifested abdominal and 
gastrointestinal symptomatology while in active service, and 
that he took over-the-counter remedies, such as Pepto Bismal 
to control his symptoms.  The veteran postulated that his 
using such medicines over the years is what caused him to 
have gastroesophageal disease.  He also asserted that his 
service medical records do not contain references to 
gastroesophageal disease because that term was not in use by 
the medical profession at the time of his service.

The service medical records reflect that, in April 1965, 
after only three months active service, the veteran was 
admitted for evaluation with a diagnosis of colitis.  While 
in boot camp he complained of constipation and used 
laxatives.  While on leave, a family physician diagnosed 
colitis without benefit of an examination, and a second 
private provider did likewise.  Extensive work-ups and 
evaluation revealed no organic disease, and the examiner 
deemed the veteran's problem as one of chronic functional 
constipation.  He was encouraged to discontinue the use of 
laxatives and to set up a regular pattern of eating and 
elimination.  Discharge diagnoses were colitis and functional 
constipation.  In January 1997, the veteran presented with 
complaints of diarrhea.  Clinical tests and laboratory 
results revealed no active pathology.  The assessment was 
functional irritable colon syndrome.  The February 1967 
Report Of Medical Examination For Release From Active Duty 
reflects that all pertinent areas were assessed as normal.  

A July 1975 rating decision granted entitlement to service 
connection for irritable bowel syndrome.  A December 1999 VA 
examination report reflects that the veteran related that he 
was treated with antacids in the mid-1970s, and that he had 
undergone several endoscopic procedures and the like.  The 
examiner noted that a review of the veteran's VA records 
showed that the veteran had been prescribed proton pump 
inhibitors for at least eight years.  He was treated with 
20mg of Omeprazole on a daily basis until his symptoms seemed 
to advance.  At the time of the examination, he was taking 
20mg twice a day.  The veteran described his symptoms as 
epigastric discomfort that started about 15 minutes after his 
meal.  The veteran also reported diarrhea approximately every 
two weeks.  Physical examination noted no remarkable 
findings.  The diagnosis was esophageal reflux requiring 
moderate to large amounts of proton pump inhibitors for 
symptomatic control.

VA outpatient records of May 2002 reflect that the veteran 
had a history of gastroesophageal disease and high 
triglycerides.  The entry also reflected that the veteran had 
a scope four years earlier which was consistent with 
gastroesophageal disease.  The provider suggested he continue 
Prilosec.  An esophagogastro-duodenoscopy revealed short 
segment Barrett's, with biopsy showing no dysplasia.  The 
records reflect no opinion or statement as to any 
relationship with the veteran's active military service or 
his service-connected irritable bowel syndrome.

The veteran submitted a January 2004 report by his private 
provider, Mary Battilocchi, N.D., who described herself as a 
naturopathic practitioner.  Dr. Battilocchi related that she 
treated the veteran for gastroesophageal disease, and that he 
had been on Prilosec for the prior 15 years, but his symptoms 
remained.  She related that the naturopathic profession had 
determined that gastroesophageal disease was actually caused 
by low rather than high stomach acid, in that the affected 
stomach produced too little acid, and the amount available 
came up into the esophagus and caused heartburn, commonly 
referred to as gastroesophageal disease.  Dr. Battilocchi 
also related that there was a connection between irritable 
bowel syndrome and gastroesophageal disease, in that usually 
people with irritable bowel syndrome have an inadequate 
production of hydrochloric acid (stomach acid), which caused 
improper digestion of food.  Dr. Battilocchi opined that the 
veteran has had low hydrochloric acid for many years, and 
that irritable bowel syndrome and gastroesophageal disease 
were related.  Dr. Battilocchi included an article on 
hydrochloric acid by a naturopathic practitioner with her 
report.

The February 2004 VA examination report reflects that the VA 
examiner reviewed the veteran's records, personal medical 
history, and Dr. Battilocchi's report.  The VA examiner noted 
that the veteran has both irritable bowel syndrome and 
gastroesophageal disease with Barrett's esophagus without 
dysplasia, and that the latter were diagnosed after the 
veteran's active service.  He related that he reviewed Dr. 
Battilocchi's contention and the article included with her 
report.  The VA examiner also noted that he reviewed the 
MEDLINE literature and found no corroborating evidence to 
support the correlation between irritable bowel syndrome and 
gastroesophageal disease.  Further, he was unable to find the 
other article cited by Dr. Battilocchi.  The VA examiner 
observed that Dr. Battilocchi's contention that patients with 
irritable bowel syndrome usually have low hydrochloric acid 
actually related to a condition different than irritable 
bowel syndrome, which is hypohydrochlorhydria.  Thus, the VA 
examiner observed, he opined that the veteran's two 
conditions, irritable bowel syndrome and gastroesophageal 
disease  were not materially correlated, and that it was less 
likely that they were related.

At the hearing, the veteran and his representative asserted 
that the VA examiner distorted Dr. Battilocchi's opinion.  
The veteran asserted that the issues were the same as they 
both referred to hydrochloric acid, and that he still had 
acidity, which he believed was caused by his active service.  
He asserted that had he not gone into active service, he 
would not have his current symptoms.

Applicable law and regulation 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  A disability which is proximately due to or 
the result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310.  Further, a disability 
which is aggravated by a service-connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the credibility of 
that physician's statement.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).

Analysis

Initially, the Board finds that there is no evidence to 
support service connection on a direct basis.  The service 
medical records included a 1967 impression of irritable colon 
syndrome, which supported the veteran's grant of service 
connection for irritable bowel syndrome,.  There were no 
entries, however, which related to or suggested upper 
gastrointestinal symptomatology or gastroesophageal disease.  
The Board notes the veteran's contentions at the hearing and 
his opinion that his military service caused his 
gastroesophageal disease, but there is no showing that he has 
any medical training to make such a correlation.  Lay persons 
may relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board finds that, as concerns service connection on a 
secondary basis, the VA examiner's opinion garners the 
greater weight.  While in Dr. Battilocchi's report, she 
observed that patients with irritable bowel syndrome usually 
had low hydrochloric acid, her report did not definitively 
state that irritable bowel syndrome caused the condition.  
The VA examiner, on the other hand, observed that low stomach 
acid was an entirely different pathology than 
gastroesophageal disease called hypohydrochlorhydria, it was 
not related to gastroesophageal disease, and that the 
veteran's irritable bowel syndrome and gastroesophageal 
disease were not related.  This opinion based upon a thorough 
review of the claims file and included a search for relevant 
medical literature on the subject.  Thus, the Board accords 
his opinion the greater weight.  Thus, the Board finds that 
the evidence of record preponderates against the veteran's 
claims.  38 C.F.R. §§ 3.303, 3.312.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to service-connected 
irritable bowel syndrome, is denied.

Entitlement to service connection for Barrett's esophagus, to 
include as secondary to service-connected irritable bowel 
syndrome, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


